—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered September 16, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, *404after a hearing, of those branches of the defendant’s motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
The record indicates that the police conduct in this case was justified in its inception and reasonably limited in scope at each successive step in response to the circumstances presented (see, People v De Bour, 40 NY2d 210).
The defendant’s remaining contention is without merit (see, People v Jenkins, 205 AD2d 642).
Mangano, P. J., Bracken, Miller and Krausman, JJ., concur.